Weaver, J.
(dissenting). I dissent from the majority of four’s decision to deny plaintiffs’ motion for a rehearing and repeat the concluding paragraph of my dissent from the majority’s opinion in this case, issued July 25, 2007:
Because I disagree with the majority’s conclusion that with the enactment of the Revised Judicature Act, the Legislature sought to *1203abrogate the discovery rule, I would affirm the Court of Appeals decision applying the common-law discovery rule and tolling the period of limitations where plaintiff could not have reasonably discovered the elements of a wrongful death cause of action within the limitations period. [Trentadue v Buckler Automatic Lawn Sprinkler Co, 479 Mich 378, 407 (2007) (Weaver, J., dissenting).]
Clearly, the majority of four’s decision in this case reaches an absurd and unjust result, and lacks common sense.